DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17550340 filed on December 14th, 2021 in which claims 1-9 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 12/14/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tomoguchi (US Pub. Nº 2016/0121619).

9.	Regarding independent claim 1: Tomoguchi disclosed a recording apparatus comprising: 
 	a recording unit that performs recording by discharging a liquid on a medium transported in a transport direction ([0059], lines 5-7); 
 	a liquid storage portion that is disposed on an apparatus front side in an apparatus depth direction and in an area in either one of end portions in a width direction that intersects the depth direction ([0044], lines 2-3; also see Fig. 1B, reference 100), and that includes a plurality of liquid containers that are aligned in the width direction ([0072], line 1; also see Fig. 1B, references 111Y, 111C, 111M and 111B) and that store ink discharged in the recording unit ([0058], lines 1-4); 
 	a housing that constitutes an outer shell of an apparatus body included in the recording unit ([0043], lines 4-5; also see Fig. 1B, reference 14); and 
 	an upper structure disposed above the housing (See annotated Fig. 4 below for the upper structure), wherein 
 	each of the plurality of liquid containers includes a corresponding one of a plurality of filling ports through which a liquid is filled, the plurality of filling ports being disposed so as to be aligned in a linear manner in the width direction ([0074], lines 1-2; also see Fig. 1B, references 112Y, 112C, 112M and 112B), and 
 	a distance in a horizontal direction between the filling port of the liquid container, among the plurality of liquid containers, disposed on an outermost side, the side being a side on which the either one of the end portions is located, and the upper structure is larger than distances in 40 the horizontal direction between the filling ports of the other liquid containers and the upper structure (See annotated Fig. 4 below).

[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Shorter distance)][AltContent: textbox (Larger distance)][AltContent: textbox (Upper structure)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    553
    534
    media_image1.png
    Greyscale


10.	Regarding claim 3: Tomoguchi disclosed the recording apparatus according to claim 1, wherein the liquid container, among the plurality of liquid containers, disposed on the outermost side, the side being a side on which the either one of the end portions is located, is a liquid container storing black ink ([0074], line 1; also see Fig. 4, reference 112B is for refilling black ink).

11.	Regarding claim 4: Tomoguchi disclosed the recording apparatus according to claim 1, wherein41 the liquid storage portion includes a protruding portion that protrudes forwardly from a front surface of the either one of the end portions of the housing, and the liquid storage portion is configured to, at an upper portion of the protruding portion, expose the plurality of filling ports (See Fig. 1, the liquid storage portion 100 is provided in a protruding portion that protrudes forwardly from a front surface of the housing and the filling ports 112 are provided at an upper portion thereof).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoguchi (US Pub. Nº 2016/0121619), in view of Okada et al. (US Pub. Nº 2012/0229546).

15.	Regarding claim 5: Tomoguchi disclosed the recording apparatus according to claim 1.
 	Tomoguchi is silent about wherein a maintenance unit that performs maintenance on the recording unit, wherein the maintenance unit is provided in an end portion area on a first direction side in a width direction, the width direction being a direction intersecting the depth direction, and the liquid storage portion is provided in an end portion area on a second direction side, the second direction side being a side opposite the first direction side in the width direction, the liquid storage portion extending in the depth direction to an occupying area of the maintenance unit.
 	Okada et al. disclosed a recording apparatus ([0062], line 2; also see Fig. 3, reference 100), comprising a recording unit (Fig. 4, reference 21-24), wherein a maintenance unit that performs maintenance on the recording unit ([0064], lines 2-3; also see Fig. 3, reference 26), wherein the maintenance unit is provided in an end portion area on a first direction side in a width direction, the width direction being a direction intersecting the depth direction, and a liquid storage portion is provided in an end portion area on a second direction side, the second direction side being a side opposite the first direction side in the width direction (See Fig. 3, the liquid storage 60 is disposed on the right side of the apparatus, opposite the side of the maintenance unit 26 in the width direction A), the liquid storage portion extending in the depth direction to an occupying area of the maintenance unit (See Fig. 3, the liquid storage 60 extends in the direction B to overlap with the maintenance unit 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okada et al. with those of Tomoguchi by disposing the liquid storage portion to overlap with the maintenance unit in the depth direction in order to reduce the size of the apparatus in the depth direction.

Allowable Subject Matter
16.	Claims 2 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

18.	U.S. Patent application publication number 2012/0038719 to Shimizu et al. also disclosed a similar invention in Fig. 3.

19.	U.S. Patent application publication number 2014/0063147 to Iwamuro et al. also disclosed a similar invention in Fig. 1.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
21.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853